Judge Phillips
dissenting.
In my opinion the defendant’s conviction should be set aside because of the State’s failure to indict and try him for burglary at the same time he was indicted and tried for murder. Except for an empty pocketbook of little intrinsic or probative value, virtually all the evidence in this case was introduced in the murder case and was available to the State before they elected to try him just for murder. The State had evidence that the decedent’s house was broken into, she was killed therein, her car keys, pocketbook, and car were taken, and defendant had the car and keys. Finding the empty pocketbook, which the State already had evidence of, added nothing material to the case, in my opinion. I deduce from the record that the State elected not to prosecute defendant for burglary at first because it was expected that he would be convicted of murder and punished to their satisfaction. Having so decided and subjected the defendant to the jeopardy of trial, the State should be bound thereby, even though the defendant was convicted only of manslaughter and received a lighter sentence than the State expected. Nor do I think that State v. Furr, supra, is controlling, as the majority holds. In that case, according to the Court, there was no indication in the record that the subsequent indictments were held back pending the outcome of the first trial; in this case, however, the indication is otherwise, at least to me.